Petitioner having submitted to the Court a petition for certification of the judgment that plaintiff did not have a cause of *200action for medical surveillance damages based upon the opinion of the Appellate Division reported in Ayers v. Jackson Township, 202 N.J.Super. 106 (1985);
And this Court having modified the judgment in Ayers v. Jackson Township at 106 N.J. 557 (1987);
And the Court having further noted that the record presented in this matter discloses that the facts and legal issues involved are or may be distinguishable from the circumstances underlying the judgment in Ayers v. Jackson Township and may require further development as a basis for a proper adjudication on the merits;
And good cause appearing;
It is ORDERED that the petition for certification is granted, the judgment of the Appellate Division is summarily reversed, and the matter is remanded to the Superior Court, Law Division, for reconsideration in the light of this Court’s decision in Ayers, supra, and for such further action on all issues presented as the trial court deems necessary and appropriate.